Cockrell, J.
—There was a conviction of an attempt to have carnal intercourse with an unmarried female of previous chaste character under the age of eighteen years. After verdict a motion in arrest was interposed under which it is argued that the information does not charge that the accused failed in the perpetration of the offense or was intercepted or prevented in the execution thereof.
The argument finds some support in the case of Viney Stevens v. State, 18 Fla. 903, but the information is fully supported by our decision in the much later case of Hogan v. State, 50 Fla. 86, 39 South. Rep. 464, 7 Ann. Cas. 139, where the • “attempt” statute is set out. The intent and the overt act are alleged. The word attempt carries within itself the idea of an incompletecl act, and we there said that it was not necessary to allege failure in the attempt.
The judgment is affirmed.
Taylor, C. J., and Shackleford, Whitfield and Ellis, JJ., concur.